2/16/2021          Case: 4:21-cv-00203 Doc. #: 1-2   Filed:
                                                Case.net:     02/18/21
                                                          20SL-CC04970      Page:
                                                                       - Docket       1 of 23 PageID #: 11
                                                                                Entries

                                                                                      EXHIBIT A-State Court File

                                                                                   Search for Cases by: Select Search Method...

  Judicial Links    |   eFiling   |   Help     |   Contact Us   |   Print                   GrantedPublicAccess    Logoff KEGGER65913

                    20SL-CC04970 - LOUIS GRONE V PNK, LLC D/B/A RIVER CITY CASINO &
                                              H (E-CASE)

    FV File Viewer


 Click here to eFile on Case                 Sort Date Entries:                                 Display Options:
                                                                Descending                                         All Entries
 Click here to Respond to Selected Documents
                                                                                    Ascending


  01/29/2021            Summons Personally Served
                        Document ID - 21-SMCC-354; Served To - PNK, LLC; Server - ; Served Date - 19-JAN-21; Served
                        Time - 00:00:00; Service Type - Special Process Server; Reason Description - Served

  01/22/2021            Notice of Service
                        Affidavit of Service; Electronic Filing Certificate of Service.
                            Filed By: NICHOLAS KENT MEADOR
                            On Behalf Of: LOUIS GRONE

  01/13/2021            Summons Issued-Circuit
                        Document ID: 21-SMCC-354, for PNK, LLC.Summons Attached in PDF Form for Attorney to Retrieve
                        from Secure Case.Net and Process for Service.

  10/07/2020            Note to Clerk eFiling
                            Filed By: DANIEL VINCENT ZDRODOWSKI
                        Entry of Appearance Filed
                        Entry of Appearance of Co-Counsel for the Plaintiffs; Electronic Filing Certificate of Service.
                           Filed By: DANIEL VINCENT ZDRODOWSKI
                           On Behalf Of: LOUIS GRONE

  10/06/2020            Memorandum Filed
                        Memorandum.
                          Filed By: NICHOLAS KENT MEADOR
                          On Behalf Of: LOUIS GRONE

  10/05/2020            Judge/Clerk - Note
                        PETITON AND SPS FORM HAVE TWO DIFFERENT ADDRESS PLEASE CLARIFY THE DFT'S
                        ADDRESS VIA A MEMO

  09/29/2020            Filing Info Sheet eFiling
                            Filed By: NICHOLAS KENT MEADOR
                        Motion Special Process Server
                        Request for Special Process Server.
                          Filed By: NICHOLAS KENT MEADOR
                          On Behalf Of: LOUIS GRONE
                        Pet Filed in Circuit Ct
                        Petition; Exhibit 1.
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                            1/2
2/16/2021        Case: 4:21-cv-00203 Doc. #: 1-2   Filed:
                                              Case.net:     02/18/21
                                                        20SL-CC04970      Page:
                                                                     - Docket       2 of 23 PageID #: 12
                                                                              Entries

                      Judge Assigned                                               EXHIBIT A-State Court File
                      DIV 16
 Case.net Version 5.14.12                                  Return to Top of Page                      Released 11/10/2020




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                               2/2
                                                                                                      Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
     Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 3 of 23 PageID #: 13
                                                                               20SL-CC04970
                                                              EXHIBIT A-State Court File


                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI

LOUIS GRONE, on behalf of himself and        )
All others similarily situated,              )
                                             )
       Plaintiffs,                           )
                                             )
v.                                           )       Cause No.:
                                             )       Div.:
PNK, LLC d/b/a RIVER CITY                    )
CASINO & HOTEL,                              )
                                             )
                                             )
       Defendant.                            )


                                           PETITION

       Plaintiffs Louis Grone, on behalf of himself and as a representative of all others similarly

situated and by and through undersigned counsel, and for his Petition, state and allege as follow:

                                 NATURE OF THE ACTION

       1.      This is an action for damages arising out of Defendant PNK, LLC d/b/a River

City Casino & Hotel’s breach of contract relating to severance agreements between the parties.

                                            PARTIES

       2.      Plaintiff Louis Grone (“Mr. Grone”) is a resident of St. Louis County, Missouri.

       3.      Defendant PNK, LLC d/b/a River City Casino & Hotel (“Defendant”) is a

resident of St. Louis County, Missouri.

                                VENUE AND JURISDICTION

       4.      This Court has jurisdiction over this matter pursuant to Article V, Section 14 of

the Missouri Constitution and MO. REV. STAT. § 478.070.




                                                 1
                                                                                                         Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
    Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 4 of 23 PageID #: 14
                                                                 EXHIBIT A-State Court File


       5.       Venue is proper pursuant to MO. REV. STAT. § 508.010 because this litigation

includes a breach of contract and the Plaintiffs asserting that breach were first injured in St.

Louis County.

                                   GENERAL ALLEGATIONS

       6.       Plaintiff Mr. Grone, and all others similarly situated, and Defendant entered into a

Severance Agreement on or about August 17, 2020. A purported copy of the Severance

Agreement is attached hereto as Exhibit 1.

       7.       Pursuant to the Severance Agreements, Defendant was to pay Mr. Grone, and all

others similarly situated, their regular salary and benefits through August 17, 2020. (Exh. 1 ¶ 1).

       8.       On or about April 1, 2020, Mr. Grone, and all others similarly situated, went on

furlough without pay.

       9.       Defendant has provided health insurance and life insurance for Plaintiff, and all

others similarly situated, since the start of furlough as required by the severance agreement.

(Exh. 1 ¶ 1).

       10.      At the time of the filing of this case, the total damages sought in this case do not

exceed $5,000,000.00.

                                         COUNT I
                                    BREACH OF CONTRACT

       11.      Plaintiff incorporates all paragraphs of this Petition into Count I as if fully set

forth herein.

       12.      On or about April 1, 2020, Mr. Grone, and all others similarly situated, were

furloughed without pay.

       13.      Mr. Grone, and all others similarly situated, were entitled to their full salaries and

benefits from April 1, 2020 to August 17, 2020 according to the Severance Agreements.

                                                   2
                                                                                                           Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
    Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 5 of 23 PageID #: 15
                                                                 EXHIBIT A-State Court File


       14.       Defendant has not paid Mr. Grone, and all others similarly situated any amount of

their salaries, since April 1, 2020.

       15.       Defendant has breached the Severance Agreements by failing to pay Mr. Grone,

and all others similarly situated, their full salaries from April 1, 2020 to August 17, 2020.

       16.       Mr. Grone, and all others similarly situated, have been damaged by Defendant’s

breach of the Severance Agreements since they have waived claims against Defendant and have

not received the consideration, payment of their full salaries, they bargained for. .

                 REQUEST FOR CLASS CERTIFICATION ON ALL CLAIMS

       17.       Plaintiff restates and incorporates by reference paragraphs 1-16 of this Petition, as

of more fully states herein.

       18.       Plaintiff brings this action on behalf of himself, and as a representative of the class

of persons defined as all United States of America Citizens and Residents who:

              a. Were employed by Defendant;

              b. Were furloughed by Defendant during the month of April of 2020;

              c. Were not paid by Defendant from the time of being furloughed until August 17 of

                 2020;

              d. Were presented a severance contract by Defendant containing the operative

                 language of paragraph 1 of the above identified severance contract; and

              e. Who signed and returned said severance contracts to Defendant.

       19. Excluded from the Class Members are:

       (i)       Any judge presiding over this action and members of their families;

       (ii)      Defendants, Defendants subsidiaries, parents successors, predecessors, and any

                 entity in which Defendants or their parents have a controlling interest and their

                 current or former offices and directors;
                                                   3
                                                                                                       Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 6 of 23 PageID #: 16
                                                              EXHIBIT A-State Court File


  (iii)      Employees who (a) have or had an executive responsibility on behalf of the

             organization, (b) whose act or omission in connection with this matter may be

             imputed to the organization for purposes of civil or criminal liability, or (c) whose

             statement may constitute an admission on the part of Defendants;

  (iv)       Persons who properly execute and file a timely request for exclusion from the class;

  (v)        The attorneys working on Plaintiff’s claims; and

  (vi)       The legal representatives, successors, or assigns of any such excluded persons, as

             well as any individual who drafted the operative language found in the above

             identified severance contract.

  20. Numerosity. Upon information and belief, the Class Members includes more than two

          hundred (200) individuals, making their individual joinder herein impracticable.

          Although the exact number of Class Members and their addresses are unknown to

          Plaintiff, they are readily ascertainable from Defendants’ records. Class Members may

          be notified of the pendency of this action by mail and/or electronic mail, and

          supplemented (if deemed necessary or appropriate by the Court) by published notice.

  21. Typicality. Plaintiff’s claims are typical of the Class Members because Plaintiff and

          the Class Members sustained damages as a result of Defendant’s failure to honor the

          applicable language of paragraph 1 of the above identified severance contracts, which

          they all signed.

  22. Adequacy. Plaintiff is an adequate representative of the Class because his interests do

          not conflict with the interests of the Class Members she seeks to represent. Plaintiff has

          retained competent and experienced counsel, and Plaintiff intends to prosecute this




                                                4
                                                                                                  Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 7 of 23 PageID #: 17
                                                         EXHIBIT A-State Court File


     action vigorously. The interest of Class Members will be treated fairly and adequately

     protected by Plaintiff and his counsel.

  23. Predominance and Superiority. This class action is appropriate for certification

     because class proceedings are superior to all over available methods for the fair and

     efficient adjudication of this controversy and joinder of all Class Members is

     impracticable. The damages suffered by the individual Class Members will likely be

     small relative to the burden and expense of individual prosecution of the complex

     litigation necessitated by Defendants’ wrongful conduct. Thus, it would be virtually

     impossible for the individual Class Members to obtain effective relief from Defendants’

     misconduct. Even if Class Members could sustain such individual litigation, it would

     not be preferable to a class action because individual litigation would increase the delay

     and expense to all parties due to the complex legal and factual controversies presented

     in this Complaint. By contrast, a class action presents far fewer management difficulties

     and provides the benefits of single adjudication, economy of scale, and comprehensive

     supervision by a single court. Economies of time, effort, and expense will be fostered,

     and uniformity of decisions will be ensured.

  24. Commonality. Common questions of law and fact exist as to all Class Members and

     predominate over any questions affecting only individual members, and include, but

     are not limited to:

         a. Whether Defendant is obligated under the operative language of the above

            identified severance agreement to have paid Plaintiff, and other’s similarly

            situated, their salaries from the time of furlough until August 17, 2020;




                                           5
                                                                                                     Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
    Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 8 of 23 PageID #: 18
                                                                 EXHIBIT A-State Court File


               b. Whether the operative language of the above identified severance agreement is

                   enforceable;

               c. Whether or not Defendant paid the class members their salaries from the time

                   of furlough until August 17, 2020; and

               d. Whether or not there was a breach by Defendant of the operative language of

                   the above identified severance agreement

       25. Plaintiff reserves the right to revise Class definitions and questions based upon facts

           learned in discovery.


       WHEREFORE, for the reasons stated above, Claimants Louis Grone, prays this Court:

       a) Enter an order pursuant to Rule 52.08(c)(1) that this action is to maintained as a class

action, denominating the class as defined above;

       b) Enter an order appointing and denominating the undersigned as class counsel;

       c) Enter judgement for said Class and against Defendant PNK, LLC d/b/a River City

Casino & Hotel, in the amount of actual damages for each class plaintiff for each breach of

contract as to the severance agreements;

       d) Further that the Court award costs and attorney fees to plaintiffs as allowed by law,

and for such other relief as this court deems just and proper.



                                              Respectfully Submitted,



                                              THE MEADOR LAW FIRM, LLC

                                              _/s/ Nicholas K. Meador____________
                                              Nicholas K. Meador, #68769
                                              1420 Strassner Drive

                                                 6
                                                                              Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 9 of 23 PageID #: 19
                                                 EXHIBIT A-State Court File


                                 St. Louis, MO 63144
                                 Tel: (314) 962-1115
                                 Fax: (314) 968-5030
                                 Attorney for Plaintiff




                                    7
                                                                              Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 10 of 23 PageID #: 20
                                                             20SL-CC04970
                                               EXHIBIT A-State Court File
                                                                              Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 11 of 23 PageID #: 21
                                               EXHIBIT A-State Court File
                                                                              Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 12 of 23 PageID #: 22
                                               EXHIBIT A-State Court File
                                                                              Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 13 of 23 PageID #: 23
                                               EXHIBIT A-State Court File
                                                                                                                             Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
         Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 14 of 23 PageID #: 24
                                                                                         20SL-CC04970
                                                                         EXHIBIT A-State Court File
In the
CIRCUIT COURT                                                                                 ┌                          ┐
                                                                                                   For File Stamp Only
City of St. Louis, Missouri
LOUIS GRONE
__________________________________________
Plaintiff/Petitioner                                   September 29, 2020
                                                       _________________________
                                                       Date

vs.                                                    _________________________
                                                       Case number
PNK, LLC d/b/a RIVER CITY CASINO & HOTEL
__________________________________________
Defendant/Respondent                                   _________________________
                                                       Division
                                                                                              └                          ┘
                REQUEST FOR APPOINTMENT OF PROCESS SERVER
                 Plaintiff
       Comes now _______________________________________________________, pursuant
                                                Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        Cotten Investigations, Inc.; A. Cotten, A. Kovar 2820 Lafayette, St. Louis, MO 63104
       __________________________________________________________________________            3147711178
       Name of Process Server                           Address                                         Telephone
       A. Scott, M. Edwards, C. Allen, & A. Freiner
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                      SERVE:
       CT Corporation System
       ____________________________________________                ___________________________________________
       Name                                                        Name
       120 South Central Ave
       ____________________________________________                ___________________________________________
       Address                                                     Address
       Clayton, MO 63105
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       SERVE:                                                      SERVE:
       ____________________________________________                ___________________________________________
       Name                                                        Name
       ____________________________________________                ___________________________________________
       Address                                                     Address
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                              /s/ Nicholas K. Meador
                                                                   ________________________________________________
                                                                   Attorney/Plaintiff/Petitioner
                                                                   68769
                                                                   ________________________________________________
       By__________________________________________                Bar No.
           Deputy Clerk                                            1420 Strassner Drive St. Louis, MO 63144
                                                                   ________________________________________________
                                                                   Address
       ________________________________________                    3149621115
                                                                   ________________________________________________
       Date                                                        Phone No.
                                                                                Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
  Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 15 of 23 PageID #: 25
                                                 EXHIBIT A-State Court File


RULE 14 SPECIAL PROCESS SERVERS
          1. Any person appointed by the Court or the Circuit
             Clerk to serve process must have a license issued
             pursuant to this rule to serve process.

          2. Licenses to serve process shall be issued by the
             Sheriff of the City of St. Louis if the applicant has
             met the following qualifications:

             a. Is twenty-one years of age or older;

             b. Has a high school diploma or an equivalent level
                of education;

             c. Has insurance coverage for any errors or omissions
                occurring in the service of process;

             d. Has not been convicted, pleaded guilty to or been
                found guilty of any felony, or of any misdemeanor
                involving moral turpitude; and,

             e. Has passed a training course for the service of
                process which shall be administered by the Sheriff
                of the City of St. Louis.

          3. Each applicant for a process server license under the
             provisions of this rule shall provide an affidavit
             setting forth such person's legal name, current
             address, any other occupations and current telephone
             numbers. Licensed process servers shall immediately
             notify the Sheriff of the City of St. Louis of any
             change in the above information, and the failure to
             do so shall constitute good cause for the revocation
             of such person's license.

          4. The Sheriff of the City of St. Louis shall maintain a
             list of persons licensed to serve process pursuant to
             this rule, and shall make such list available to
             litigants upon request.

          5. A photo identification card designed by the Sheriff
             of the City of St. Louis shall be issued in addition
             to the license. No other identification will be
             allowed. All licenses must be signed and approved by
             the Sheriff of the City of St. Louis and the
             Presiding Judge or his designee.

          6. A license fee recommended by the Sheriff and approved
             by the Court En Banc shall be charged to cover the
             costs of compiling and maintaining the list of
             process servers and for the training of such process
             servers. The license fees shall be made payable to
             the Sheriff of the City of St. Louis.
                                                                              Electronically Filed - St Louis County - September 29, 2020 - 02:53 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 16 of 23 PageID #: 26
                                               EXHIBIT A-State Court File


        7. A license for service of process issued under this
           rule may be revoked by the Sheriff with the approval
           of the Presiding Judge or his designee, for any of
           the following reasons:

           a. Misrepresentation of duty or authority;

           b. Conviction, guilty plea or finding of guilty of
              any state or federal felony, or a misdemeanor
              involving moral turpitude;

           c. Improper use of the license;

           d. Making a false return; or

           e. Any other good cause.

           Provided, no service of process made by an appointed
           process server with a revoked license shall be void
           if the Court or Circuit Clerk made the appointment in
           good faith without knowledge of the license
           revocation.

        8. Any person authorized to serve process may carry a
           concealed firearm as allowed by Section 506.145,
           RSMo, only while actually engaged in the service of
           process and only if the person has passed a firearms
           qualification test approved by a law enforcement
           agency; provided, however, that any licensed special
           process server may file a written waiver of the right
           to carry a concealed firearm and thereby avoid the
           requirements of firearm training and testing. Any
           violation of this section shall be considered beyond
           the scope of the privilege to carry a concealed
           weapon that is granted by the appointment, and shall
           constitute good cause for the revocation of the
           license.

        9. Applications for the appointment of a special process
           server shall be made on forms available in the
           offices of the Sheriff and Circuit Clerk. Orders
           Appointing special process servers may list more than
           one licensed server as alternatives.

        10. The licenses granted pursuant to this rule shall be
           good for two years. Each person granted a license
           shall be required to reapply at the expiration of the
           license and shall be required to provide all the
           information required in the initial application,
           including a current police record check.

        (Approved 9/28/92; amended 11/23/92; 5/31/95; 12/17/07)
                                                                                               Electronically Filed - St Louis County - October 06, 2020 - 10:53 AM
     Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 17 of 23 PageID #: 27
                                                            EXHIBIT A-State Court File


                       IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                  STATE OF MISSOURI

LOUIS GRONE, on behalf of himself and        )
All others similarly situated,               )
                                             )
         Plaintiffs,                         )
                                             )
v.                                           )       Cause No.: 20SL-CC04970
                                             )
PNK, LLC d/b/a RIVER CITY                    )
CASINO & HOTEL,                              )
                                             )
                                             )
         Defendant.                          )

                          MEMORANDUM CLARIFYING ADDRESS

         COMES NOW Plaintiff, Louis Grone, by and through undersigned counsel, and states:

         1.      Defendant PNK, LLC d/b/a River City Casino & Hotel’s registered agent to be

served is CT Corporation System and is located at 120 South Central Ave., Clayton, Missouri

63105.




                                                       Respectfully Submitted,

                                                     The Meador Law Firm


                                                     /s/ Nicholas K. Meador
                                                     Nicholas K. Meador, #68769
                                                     1420 Strassner Drive
                                                     St. Louis, MO 63144
                                                     Tel: (314) 962-1115
                                                     Nick@KandMSTL.com
                                                     Attorney for Plaintiff




                                                 1
                                                                                                 Electronically Filed - St Louis County - October 07, 2020 - 02:33 PM
   Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 18 of 23 PageID #: 28
                                                             EXHIBIT A-State Court File


                     IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                STATE OF MISSOURI
                                      )
                                      )
LOUIS GRONE, on behalf of himself and )
all others similarly situated         )    Case No. 20SL-CC04970
                                      )
Plaintiffs,                           )
                                      )
        vs.                           )
                                      )
PNK, LLC d/b/a RIVER CITY             )
CASINO & HOTEL                        )
                Defendant.            )

                                 ENTRY OF APPEARANCE

       COMES NOW, Shenandoah Law Firm, LLC, by and through Daniel Zdrodowski, and

hereby enters its appearance as co-counsel on behalf of Plaintiff, Louis Grone in the above

captioned matter.

                                             SHENANDOAH LAW FIRM, LLC


                                     By:     _/s/Daniel Zdrodowski_________________
                                             Daniel Zdrodowski, #67020
                                             Attorney for Petitioner
                                             222 S. Central Avenue, Suite 600
                                             Clayton, Missouri 63105
                                             (314) 413-3875
                                             Email: daniel@shenandoahlawfirm.com

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true copy of the foregoing was served upon all
parties of record via Missouri E-Filing Service on this 7th day October, 2020.




                                             ___/s/Lionel J Dutreix, IV____
                Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 19 of 23 PageID #: 29
                                                                                             EXHIBIT A-State Court File
             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC04970
 JOHN N. BORBONUS III
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 LOUIS GRONE                                                    NICHOLAS KENT MEADOR
                                                                1420 STRASSNER DRIVE
                                                         vs.    ST LOUIS, MO 63144
 Defendant/Respondent:                                          Court Address:
 PNK, LLC                                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Breach of Contract                                          CLAYTON, MO 63105
                                                                                                                                     (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: PNK, LLC
                                     Alias:
  CT CORPORATION SYSTEM, R/A
  120 S CENTRAL AVE
  CLAYTON, MO 63105

       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY              proceeding.

                                       13-JAN-2021                                             ______________________________________________
                                         Date                                                                       Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                    Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________              _____________________________________________
                                                                          Date                                        Notary Public
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.

OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-354         1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                         54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 20 of 23 PageID #: 30
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY,EXHIBIT    A-State Court File
                                                                     MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-354   2   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 21 of 23 PageID #: 31
   (3) Early Neutral Evaluation (“ENE”): A process designed to    EXHIBIT      A-State
                                                                     bring the parties to Court    File and their
                                                                                          the litigation
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-354   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                              Electronically Filed - St Louis County - January 22, 2021 - 01:12 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 22 of 23 PageID #: 32
                                               EXHIBIT A-State Court File
                                                                              Electronically Filed - St Louis County - January 22, 2021 - 01:12 PM
Case: 4:21-cv-00203 Doc. #: 1-2 Filed: 02/18/21 Page: 23 of 23 PageID #: 33
                                               EXHIBIT A-State Court File
